Title: From George Washington to John Tayloe Wormeley, 28 April 1783
From: Washington, George
To: Wormeley, John Tayloe


                        
                            sir.
                            Head Quarters 28th April 1783
                        
                        In reply to your Letter of the 17th Instant I can only say—That having forwarded your Letter to Governor
                            Harrison, by a good Conveyance, & having good reason to suppose it has not failed; it will be very improper for
                            me, in my situation, to interest myself any further—nor can I presume to give you any further Directions in your Care
                            until you have an Answer to your Application to the State of Virginia.I am &c.
                    